Citation Nr: 1404138	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-15 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1972 to July 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a May 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  Following the hearing, the Board held the record open an additional 30 days to allow the Veteran time to obtain and submit supporting evidence, which he did in June 2013 and waived his right to have the RO initially consider it, preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).  Nevertheless, partly because of the receipt of this additional evidence, the claim of entitlement to service connection for a low back disorder requires further development, so the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board, instead, is going ahead and deciding the claim of entitlement to service connection for Hepatitis C.


FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) show he was admitted to a hospital in December 1972 for a gastrointestinal (GI) disorder, and it is also shown he tested positive in service for amphetamines.  He additionally acknowledged under oath during his videoconference hearing before the Board that he has tattoos and used drugs during his service, owing to the fact that it was what he described as a commonly accepted practice.

2.  He has not presented credible evidence he had two blood transfusions in 1972, while in service.

3.  His Hepatitis C manifested many years after his service, and there is no competent and credible, meaning probative, evidence linking this disease to his military service.


CONCLUSION OF LAW

His Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

To this end, VA must: (1) inform the claimant of the information and evidence not of record that is necessary to substantiate the claim; (2) inform him of the information and evidence that VA will obtain; and (3) inform him of the information and evidence he is expected to provide.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).


When the claim is for service connection, the notice should address all five elements of the claim:  (1) Veteran status, (2) existence of a disability, (3) relationship between the disability and service, but also the "downstream" (4) disability rating, and (5) effective date in the eventuality service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).

Here, an April 2008 2006 pre-decisional letter provided the Veteran notice as to each element of satisfactory notice set forth above to include the type of evidence and information necessary to establish a "downstream" disability rating or effective date of an award.  Accordingly, he received timely and content-compliant notice concerning his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

He has been provided opportunities to respond to VA correspondence, and over the course of the appeal has had multiple opportunities to submit and identify evidence potentially supportive of his claim - including, as mentioned, immediately following his May 2013 videoconference hearing before the Board.  He availed himself of this opportunity by submitting the additional evidence in June 2013, which he had indicated he would within 30 days.  He therefore has been provided a meaningful opportunity to participate effectively in the processing of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

As for the duty to assist, the STRs and copies of private treatment records were obtained and associated with the claims file for considerationi.  As for obtaining an opinion regarding the cause or origins of his Hepatitis C in relation to when he was in service, the RO did not provide an examination since one was not necessary.

The duty to assist includes providing an examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would support incurrence or aggravation; (3) an indication the current disability may be related to the 
in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  The third prong, which requires that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicate an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Indeed not, if such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.  Moreover, where the Board makes a finding that lay evidence regarding an 
in-service event or injury is not credible, a examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).


As discussed below, there is no probative evidence indicating the Veteran's Hepatitis C is related to his service or incepted during his service.  His hepatitis C, which manifested years after his discharge, was essentially opined by his physician to be unrelated to drug use in service or the self-administration of tattoos.  Furthermore, as a general proposition, no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

Regarding drug usage, the isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin.  (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

So disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a) ; 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability or death that is a result of abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).


To the extent a positive opinion was offered regarding alleged blood transfusions in service, as explained below, the opinion is not probative since it was based on inaccurate information regarding the transfusions.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based).  In other words, the opinion was predicated on an event not shown to actually have occurred.  And without proof of the occurrence of this claimed event, any opinion purporting to link the Hepatitis C to that unestablished event necessarily fails.  Also, since this is a factual, not instead medical, determination, having the Veteran examined concerning this claim is not required because VA adjudicators make factual determinations, whereas VA compensation examiners make medical determinations.  That is to say, any additional medical nexus opinion obtained on remand necessarily would have to rely on this history the Board already has determined is not credible.  Accordingly, a VA compensation examination and opinion are not warranted with respect to this claim.

Regarding the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that, pursuant to 38 C.F.R. § 3.103(c)(2), the VLJ chairing a hearing must satisfy two duties to comply this VA regulation, consisting of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Here, the presiding VLJ identified the issues and heard testimony regarding the Veteran's assertion that his hepatitis had resulted from his blood transfusions in service and of other risk factors for contracting this disease.  The presiding VLJ also emphasized the need for a nexus opinion and described the type of information that needed to be included in the opinion for it in turn to be considered probative.  As a result, additional evidence was submitted as promised after the hearing in support of the claims.

The Veteran resultantly has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).  Neither he nor his representative asserts that VA failed to comply with the VCAA's notice provisions or the requirements of Bryant.

Legal Criteria and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection also may be granted for a disease first diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires having:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine whether the evidence is "credible", or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must additionally determine whether it is also credible).  Only if the evidence is both competent and credible does it ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the 

trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  The third and final step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In certain instances, lay evidence has been found competent with regards to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).


On the other hand, laypersons equally have been found not competent in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

As fact finder, when considering whether lay evidence is satisfactory, the Board may not only consider internal inconsistency of statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, but also the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In ultimately rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit Court, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id., at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") portion of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


A May 2013 statement from Dr. B. M., the Veteran's private physician, confirms there is a current diagnosis of Hepatitis C, so there is no disputing the Veteran has this claimed disease.  The question then becomes whether it is the result of his military service or dates back to his service so as to in turn warrant the granting of service connection for it.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  The Veteran contends the disease is the result of two blood transfusions in service while hospitalized in Germany for jaundice and stomach pain.  See March 2008 claim, April 2008 and April 2010 statements, and May 2013 hearing testimony.

In support of his claim, the Veteran submitted an opinion from Dr. B. M. in which she stated she has provided medical care for the Veteran since 2006 and that his Hepatitis C was discovered by her during routine blood work.  When asked about environmental exposure, he reported he had received 2 units of whole blood while in the military.  She found him to be completely honest in his history.  She opined that it was exceedingly probable that the disease was contracted during his service and that the incidence of Hepatitis C in pre-1990 blood available for transfusions is known to be 1 in 274 and that, after Hepatitis C screening, the incidence dropped to 1 in 3,300.  The Veteran, however, also admitted to other risk factors of tattoos and intravenous (IV) drug use.  She pointed out that his tattoos were self-applied using sterile equipment and techniques and that there was no possible way he had contracted Hepatitis C through this method.  She added that his IV drug use was a questionable means of contracting hepatitis since he reportedly had never shared needles or was homeless.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Reonal v. Brown, 5 Vet. App. 548 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

A medical opinion that is based on facts provided by the appellant that previously have been found to be inaccurate or because other facts in the record contradict the facts provided by the appellant that formed the basis for the opinion may be rejected; however, a medical opinion may not be disregarded solely on the rationale that the medical opinion was based on a history given by the appellant.  See Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Since the medical opinion of record is based, in part, on the Veteran's reported history of 2 blood transfusions in service, the Board may not reject the opinion solely on this basis.  Instead, consideration must be given to the accuracy of this information as well as the probative value of the Veteran's statements recounting this history.

The Veteran is competent to report first-hand knowledge of factual matters, such as blood transfusions.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  However, when viewed in conjunction with the other evidence of record, his statements lack credibility and resultant probative value.


The Veteran testified during his hearing to the fact he was hospitalized in service because he had passed out twice at work and that he was admitted for stomach pain and jaundice (noting the latter is commonly associated with a hepatitis infection).  He reported being unconscious most of the time and that his transfusions were due to the jaundice.  See pages 12 and 13 of the hearing transcript.  In other statements, he also indicated his hospitalization lasted 1 or 2 weeks in 1972 at a hospital in Nuremburg, Germany.  See the March 2008 claim and statements in April 2008 and April 2010.

The statements made to the Veteran's physician, at the hearing, and in submissions to the RO are inconsistent with the evidence contained in his STRs.  In this regard, his STRs show he was seen at an emergency room in December 1972 for dizziness and vomiting, which reportedly had occurred over a 3-to-4-day period.  On examination, he was in no acute distress and was discharged with plans to return to the clinic.  On a May 1973 medical history report for separation from service, he noted that he had been hospitalized at Nurnberg in December 1972 for his stomach.  In the notes section, the evaluating physician elaborated with the notation the Veteran had a GI disorder of unknown etiology and no residuals.

These records contradict many of the Veteran's assertions in that they show he did not have a lengthy hospitalization, was not unconscious during most of his stay, had jaundice, and received 2 blood transfusions.  The Board finds it highly unlikely that any blood transfusions at that time would not have been documented as having occurred.  These records are more probative than his far more recent contentions as to the matter of whether he had blood transfusions in service since they are contemporaneous records generated in service by those in a position to identify medical problems and provide treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran long after the fact).  Indeed, courts have recognized how medical history recounted in the course of medical evaluation and treatment is especially probative (trustworthy) because the declarant has inherent incentive to give the most accurate history to in turn receive the best or most appropriate medical care.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

The Veteran's statements, themselves, in the many years since, have not been completely consistent.  In his 2008 statement he reported for the first time that he "may have" had blood transfusions in service, which reflects uncertainty, but later in 2010 he specifically recalled having blood transfusions and two in particular.

Since his statements regarding blood transfusions in service are inaccurate and lack probative value, the physician's reliance on the reports of blood transfusions in service essentially strips the supporting opinion of any probative value.

As for the other two risk factors, the Veteran's tattoos are not shown to have been applied in service, since none were noted on his separation examination.  He also reported IV drug use in service, readily admitted to it during his hearing under the guise that it simply was common practice, so the accepted norm, and his STRs show positive findings of amphetamines in three urine samples during his service and another record showing he used speed 4 days prior to his emergency room visit.  But, to reiterate, regarding IV drug use, as a general proposition no compensation shall be paid if the disability resulting from injury or disease in service is a result of the Veteran's willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in the line of duty, and not the result of the Veteran's willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities that are a secondary result of the chronic use of drugs and infections coinciding with the injection of drugs will not be considered of willful misconduct origin. (See paragraph (d) of this section regarding service connection where disability is a result of abuse of drugs.).  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  38 C.F.R. § 3.301(c)(3).

So disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability or death that is a result of abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

The Board does not find the Veteran's drug usage in service to have been casual and infrequent, indeed, to the contrary.  Even assuming it was, therefore not being the result of willful misconduct, his private physician already opined that it is highly unlikely Hepatitis C was contracted in that way since he reportedly was careful not to share needles in service and because he was not homeless.

As there is no probative evidence of a nexus between the Veteran's Hepatitis C and his military service, the preponderance of the evidence is against the claim for service connection and it must be denied.  See Alemany, 9 Vet. App. 518 (1996).


ORDER

The claim of entitlement to service connection for Hepatitis C is denied.



REMAND

The Veteran contends his current low back disorder is related to back injury in service.  Since he is competent to report an injury in service and he has a current diagnosis of a low back disorder, the minimum requirements for obtaining an examination and opinion are met.

Records of ongoing treatment should also be obtained from his private physician.

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.  Obtain copies of all private treatment related to the Veteran's low back disorder from Dr. B. M.  Then associate all paper records obtained with the claims file, or in the alternative associate an electronic copy of these records with the Veteran's e-folder.

2.  Next, schedule the Veteran for a VA examination to determine the likely etiology of his current low back disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the history taken from the Veteran, the examination, and a review of the record, opine as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disorder, (i) originated or incepted during his active military service, or, (ii) if involving arthritis, within one year of his discharge from service, so meaning by July 1974, or (iii) is otherwise related or attributable to his service - including his reported of overuse, loading and unloading heavy packages for a few weeks, and an in-service injury.  The examiner is advised that the Veteran denied seeking treatment in service, therefore, there is no service documentation of a back injury, but he is nevertheless considered competent to report the facts of an injury.

The examiner must provide a clear rationale and bases for all opinions expressed, if necessary citing to specific evidence in the file.  Specifically, consideration must be given to the statement from Dr. B. M. stating "[t]he course of his back pain is consistent with a chronic low back syndrome that can affect people their whole lives after sustaining an injury like his." 

3.  Then readjudicate this claim in light of this and all other additional evidence.  If benefit continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


